Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 16, 2018

The Court of Appeals hereby passes the following order:

A18A1515. ISAAC JAMALL SPANN v. WESTLAKE SERVICES, LLC.

      Westlake Services, LLC filed a suit on contract against Isaac Jamall Spann.
The trial court entered a judgment in Westlake’s favor in the amount of $7,760.99
plus court costs. Spann then filed this direct appeal. We, however, lack jurisdiction.
      Where a money judgment in an action for damages totals $10,000.00 or less,
a party must follow the discretionary appeal procedures to obtain appellate review.
See OCGA § 5-6-35 (a) (6). Because Spann failed to follow the required procedure,
his appeal is hereby DISMISSED for lack of jurisdiction. See Hill v. Rose Electric
Co., 220 Ga. App. 603 (469 SE2d 844) (1996).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/16/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.